                                          Case 4:20-cv-01942-YGR Document 21 Filed 01/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN SEANZ SALCIDO,                              Case No. 20-cv-01942-YGR (PR)
                                                        Petitioner,                         ORDER DENYING REQUEST FOR
                                   8
                                                                                            CERTIFICATE OF APPEALABILITY
                                                  v.
                                   9

                                  10     R. C. JOHNSON, Warden,
                                                        Respondent.
                                  11

                                  12          Petitioner filed the instant pro se petition for a writ of habeas corpus pursuant to 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 2254. On June 26, 2020, the Court dismissed the petition because it was a second petition,

                                  14   successive to his previous case, Case No. C 02-05541-MJJ (PR), and he had not obtained from the

                                  15   Ninth Circuit Court of Appeals an order authorizing the district court to consider the petition.

                                  16          Thereafter, Petitioner filed a notice of appeal. The Court construes Petitioner’s notice of

                                  17   appeal as an application for a certificate of appealability (“COA”).1 See United States v. Asrar,

                                  18   116 F.3d 1268, 1270 (9th Cir. 1997); 28 U.S.C. § 2253(c)(3).

                                  19          An appeal may not be taken to the court of appeals from the final order in a habeas corpus

                                  20   proceeding unless the petitioner first obtains a COA. See 28 U.S.C. § 2253(c); Fed. R. App. P.

                                  21   22(b). Section 2253(c)(1) applies to an appeal of a final order entered on a procedural question

                                  22   antecedent to the merits, as here. See Slack v. McDaniel, 529 U.S. 473, 483 (2000).

                                  23          “Determining whether a COA should issue where the petition was dismissed on procedural

                                  24   grounds has two components, one directed at the underlying constitutional claims and one directed

                                  25   at the district court’s procedural holding.” Id. at 484-85. “When the district court denies a habeas

                                  26   petition on procedural grounds without reaching the prisoner’s underlying constitutional claim, a

                                  27

                                  28
                                              1
                                               The Ninth Circuit has since remanded the case to the district court “for the limited
                                       purpose of granting or denying a [COA] at the court’s earliest convenience.” Dkt. 19 at 1.
                                          Case 4:20-cv-01942-YGR Document 21 Filed 01/15/21 Page 2 of 2




                                   1
                                       COA should issue when the prisoner shows, at least, that jurists of reason would find it debatable
                                   2
                                       whether the petition states a valid claim of the denial of a constitutional right and that jurists of
                                   3
                                       reason would find it debatable whether the district court was correct in its procedural ruling.” Id.
                                   4
                                       at 484. As each of these components is a “threshold inquiry,” the federal court “may find that it
                                   5
                                       can dispose of the application in a fair and prompt manner if it proceeds first to resolve the issue
                                   6
                                       whose answer is more apparent from the record and arguments.” Id. at 485. Supreme Court
                                   7
                                       jurisprudence “allows and encourages” federal courts to first resolve the procedural issue, as was
                                   8
                                       done here. See id.
                                   9
                                              The petition was dismissed because 28 U.S.C. § 2244(b)(3)(A) requires that petitioners
                                  10
                                       must obtain permission from the United States Court of Appeals before filing a second or
                                  11
                                       successive petition. Petitioner did not obtain such permission, and he does not claim that he did
                                  12
Northern District of California




                                       not have a prior habeas case. Because jurists of reason would not find the Court’s conclusion
 United States District Court




                                  13
                                       debatable or wrong, the motion for a COA is DENIED.
                                  14
                                              The Clerk of the Court shall serve a copy of this Order on Petitioner and on the Ninth
                                  15
                                       Circuit.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: January 15, 2021
                                  18
                                  19

                                  20                                                           JUDGE YVONNE GONZALEZ ROGERS
                                                                                               United States District Judge
                                  21

                                  22

                                  23    cc: USCA by email

                                  24

                                  25

                                  26
                                  27

                                  28                                                       2
